20Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement(IDS) submitted on June 02, 2021 was filed after the mailing date of the application on December 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 6, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANG et al.(US 2017/0364194 A1) (herein after JANG).

Regarding claim 1, JANG teaches a touch panel(display apparatus with an integrated touch sensing unit, Para-2), comprising:

a plurality of touch units(sensor blocks SB, fig.4A, Para-133) arranged in an array(sensor block may be arranged in a matrix form having a plurality of sensor columns TSC1 to TSC2 or a plurality of sensor rows TSL1 to TSL3, Para-134); wherein each of the touch units(SB) comprises a first touch electrode(first sensor RP, fig.4A) and a second touch electrode(second sensor TPi); the first touch electrode(RP) and the second touch electrode(TPi) each is extending along a first direction(first direction DR1) and are arranged along a second direction(second direction DR2); the second touch electrode(TPi) comprises a (TP1, TP2, TP3) of sub-second electrode blocks(fig.4A) arranged in sequence along the first direction(fig.4A); and M≥2(M=3)(Para-136);


    PNG
    media_image1.png
    552
    583
    media_image1.png
    Greyscale
fig.4A

first leads(first touch signal lines SL1: SL1-1, SL1-2, SL1-3, fig.4A) electrically connected with first touch electrodes in the respective touch units in a one-to-one correspondence manner(fig.4A)(one electrode RP directly connected to touch pad area SL1-P, SL4-P, fig.4, Para-143); and
 
second leads(second touch signal lines SL2: SL2-1, SL2-2, SL2-3, fig.4A), wherein each of the second leads is electrically connected with nth sub-second electrode blocks(TP1 or TP2 or TP3) in respective second touch electrodes(fig.4A) in touch units(SB) arranged along the first direction(Para-144/145), and 1≤n≤M(fig.4A).
claim 6, JANG teaches the touch panel of claim 1, wherein each of the touch units(SB) is rectangular(fig.4A), the first touch electrode is block-shaped(RP rectangular blocks), each of the number M(3) of sub-second electrode blocks (TP1/TP2/TP3) is block-shaped(rectangular smaller blocks), and a length of the each sub-second electrode block(TP1/TP2/TP3) in the first direction(DR1) is less than a length of the first touch electrode(RP) in the first direction(DR1).

Regarding claim 13, JANG teaches the touch panel of claim 1, wherein the first touch electrode and the second touch electrode are arranged in a same layer(Para-94: the touch sensing unit TS may be a single layer type). 

Regarding claim 14, JANG teaches the touch panel of claim 13, wherein the first leads and the second leads are arranged in the same layer as the first touch electrode(Para-94: the touch sensing unit TS may be a single layer type). 

Regarding claim 15, JANG teaches a touch display device (display apparatus with an integrated touch sensing unit, Para-2), comprising a touch panel(touch sensing unit TS, fig.4A), wherein the touch panel comprises:
a plurality of touch units(sensor blocks SB, fig.4A, Para-133) arranged in an array(sensor block may be arranged in a matrix form, Para-134); wherein each of the touch units(SB) comprises a first touch electrode(first sensor RP, fig.4A) and a second touch electrode(second sensor TPi); the first touch electrode (RP) and the second touch electrode(TPi) each is extending along a first direction(first direction DR1) and are arranged along a second direction(second direction DR2); the second touch electrode(TPi) comprises a number M(TP1, TP2, TP3) of sub-second electrode blocks(fig.4A) arranged in sequence along the first direction(fig.4A); and M≥2(M=3)(Para-136);

first leads(first touch signal lines SL1: SL1-1, SL1-2, SL1-3, fig.4A) electrically connected with first touch electrodes in the respective touch units in a one-to-one correspondence manner(fig.4A)(one electrode RP directly connected to touch pad area SL1-P, SL4-P, fig.4, Para-143); and 

second leads(second touch signal lines SL2: SL2-1, SL2-2, SL2-3, fig.4A), wherein each of the second leads is electrically connected with nth sub-second electrode blocks(TP1 or TP2 or TP3) in respective second touch electrodes(fig.4A) in touch units(SB) arranged along the first direction(Para-144/145), and 1≤n≤M(fig.4A).

claim 16, JANG teaches the touch display device of claim 15, further comprising:

a display panel(display panel DP, fig.3A, Para-99);
 
wherein the display panel is provided with a plurality of pixel units(plurality of pixels PX, fig.3A), and each of the pixel units comprises a light transmitting area(emission area PXA, fig.3D, Para-122); and
 
the first touch electrode(RP), and/or the sub-second electrode block(TPi), and/or the first lead(SL1), and/or the second lead (SL2) have/has a hollow part(touch openings TS-OP, figs.5A&5B), and an orthographic projection of the hollow part on the display panel is overlapped with the light transmitting area of the pixel unit(Para-157). 

Regarding claim 18, JANG teaches the touch panel of claim 6, wherein a first lead(SL1) connected with the first touch electrode(RP) is arranged on a side(fig.4A), far away from the second touch electrode(TPi), in a same touch unit(SB)(claim should define “side” and “far away”). 

Regarding claim 19, JANG teaches the touch panel of claim 18, wherein the second leads(SL2) comprise: a first type of touch leads(lead parts in vertical direction DR1) each arranged on a (RP)(need to define far away), of the second touch electrode(TPi), and a second type of touch leads(lead parts in horizontal direction DR2) each of which is bended to form multiple segments for evading from the sub-second electrode block(TP1/TP2/TP3); and
 
each of the first type of touch leads is electrically connected with first sub-second electrode blocks in respective second touch electrodes in touch units arranged along the first direction(figs.4A&4C), each segment in each of the second type of touch leads is electrically connected with nth sub-second electrode blocks in two adjacent second touch electrodes in touch units arranged along the first direction (figs.4A&4C); and 1≤n≤M(fig.4A).

Regarding claim 20, JANG teaches the touch panel of claim 19, wherein the second leads further comprises:
 
a third type of touch leads each arranged on a side, facing towards the first touch electrode, of the second touch electrode(fig.4A&4C); and 

each of the third type of touch leads is electrically connected with last sub-second electrode blocks in respective second touch electrodes in touch units arranged along the first direction(fig.4A&4C)(examiner interprets the top most sub-electrode TP1 as last in the top SB, bottom most sub-electrode as the last one in the middle SB and again the top most sub-electrode as last in the bottom SB).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 2-5, 7, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al.(US 2017/0364194 A1) in view of Elias et al.(US 2010/0059294 A1)(herein after Elias).

Regarding claim 2, JANG is not found to teach expressly the touch panel of claim 1, wherein: the first touch electrode is comb-shaped, and is provided with a first master which extends along the first direction, and a plurality of first branches which are connected with the first master and extend towards the second touch electrode along a direction vertical to the first direction; each of the number M of sub-second electrode block is comb-shaped, and is provided with a second master 


    PNG
    media_image2.png
    511
    608
    media_image2.png
    Greyscale


However, Elias teaches a touch sensor panel, wherein:
 
the first touch electrode(C0/C1) is comb-shaped, and is provided with a first master(vertical white part, base, of columns 106) which extends along the first direction(vertical direction), and a plurality of first branches(horizontal white parts of columns 106) which are connected with the first master and extend towards the second touch electrode(R2, R1, R0) along a direction vertical to the first direction(fig.1D);
 
each of the number M of sub-second electrode block(R2, R1, R0) is comb-shaped, and is provided with a second master(hatched vertical part, base) which extends along the first direction (vertical direction), and a plurality of second branches (horizontal hatched parts of columns R2, R1, R0) which are connected with the second master and extend towards the first touch electrode(C0/C1) along the direction vertical to the first direction; and 

the first branches and the second branches are distributed alternately(fig.1D).
 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified JANG with the teaching of Elias to include the feature in order to provide a touch sensing display device incorporating bandwidth enhancement strip into the panel to enhance stimulation signal bandwidth for the touch sensor panel and to maintain relatively uniform touch sensitivity over a touch sensor panel surface, while minimizing border space needed outside the display area and maximizing the sensing element area inside a display area.

Regarding claim 3, JANG as modified by Elias teaches the touch panel of claim 2, wherein an extending length of the second master(base length of R2 or R1 or R0, fig.1D, Elias) in the first direction(vertical direction) is 1/M(1/3)(base length of columns 106, C0 or C1 is substantially equal to total length of individual base R2, R1 and R0 in vertical direction) of an extending length of the first master(base length of columns 106) in a same touch unit in the first direction(vertical direction).

Regarding claim 4, JANG as modified by Elias teaches the touch panel of claim 2, wherein:

a width of the first master(width of the base of C0 or C1, fig.1D, Elias) in the direction vertical to the first direction is larger than a width of each of the first branches(width of each individual branches in vertical direction as shown in figure above) in the first direction; and
 
a width of the second master(width of the base of R2 or R1 or R0, fig.1D, Elias) in the direction vertical to the first direction is larger than a width of each of the second branches(width of each individual branches in vertical direction as shown in figure above) in the first direction.

Regarding claim 5, JANG as modified by Elias teaches the touch panel of claim 2, wherein an extending length of each of the first branches is equal to an extending length of each of the second branches(fig.1D, Elias)(individual comb tooth of C0/C1 enters into each tooth of R2/R1/R0).
claim 7, JANG as modified by Elias teaches the touch panel of claim 6, wherein a width of the first touch electrode(columns 106 C0 or C1, fig.1D, Elias) along a direction vertical to the first direction is equal to a width of the each sub-second electrode block(width of R2 or R1 or R0, fig.1D, Elias) along the direction vertical to the first direction(as the electrode are comb shape and individual first touch electrode  branches are inserted into second sub-electrode branches each other, width are equal).

Regarding claim 10, JANG as modified by Elias teaches the touch panel of claim 2, wherein a first lead(SL1, JANG) connected with the first touch electrode(RP) is arranged on a side(fig.4A, JANG), far away from the second touch electrode (TPi), in a same touch unit(SB)(claim should define “side” and “far away”). 

Regarding claim 11, JANG as modified by Elias teaches the touch panel of claim 10, wherein the second leads(SL2) comprise: a first type of touch leads(lead parts in vertical direction DR1) each arranged on a side, far away from the first touch electrode(RP)(need to define side and far away), of the second touch electrode(TPi), and a second type of touch leads(lead parts in horizontal direction DR2) each of which is (TP1/TP2/TP3, JANG); and
 
each of the first type of touch leads is electrically connected with first sub-second electrode blocks in respective second touch electrodes in touch units arranged along the first direction(figs.4A&4C, JANG), each segment in each of the second type of touch leads is electrically connected with nth sub-second electrode blocks in two adjacent second touch electrodes in touch units arranged along the first direction(figs.4A&4C, JANG); and 1≤n≤M(fig.4A, JANG).

Regarding claim 12, JANG as modified by Elias teaches the touch panel of claim 11, wherein the second leads further comprises:
 
a third type of touch leads each arranged on a side, facing towards the first touch electrode, of the second touch electrode(fig.4A&4C, JANG); and 

each of the third type of touch leads is electrically connected with last sub-second electrode blocks in respective second touch electrodes in touch units arranged along the first direction(fig.4A&4C, JANG)(examiner interprets the top most sub-electrode TP1 as last in the top SB, bottom most sub-electrode as the last one in the middle SB and again the top most sub-electrode as last in the bottom SB).
claim 17, JANG is not found to teach expressly the touch display device of claim 15, wherein: the first touch electrode is comb-shaped, and is provided with a first master which extends along the first direction, and a plurality of first branches which are connected with the first master and extend towards the second touch electrode along a direction vertical to the first direction; each of the number M of sub-second electrode block is comb-shaped, and is provided with a second master which extends along the first direction, and a plurality of second branches which are connected with the second master and extend towards the first touch electrode along the direction vertical to the first direction; and the first branches and the second branches are distributed alternately.

    PNG
    media_image2.png
    511
    608
    media_image2.png
    Greyscale

However, Elias teaches a touch sensor panel, wherein: 
the first touch electrode(C0/C1) is comb-shaped, and is provided with a first master(vertical white part, base, of columns 106) which extends along the first direction(vertical direction), and a plurality of first branches(horizontal white parts of columns 106) which are connected with the first master and extend towards the second touch electrode(R2, R1, R0) along a direction vertical to the first direction(fig.1D); 
each of the number M of sub-second electrode block(R2, R1, R0) is comb-shaped, and is provided with a second master(hatched vertical part, base) which extends along the first direction (vertical direction), and a plurality of second branches (horizontal hatched parts of columns R2, R1, R0) which are connected with the second master and extend towards the first touch electrode(C0/C1) along the direction vertical to the first direction; and 
the first branches and the second branches are distributed alternately(fig.1D).
 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified JANG with the teaching of Elias to include the feature in order to provide a touch sensing display device incorporating bandwidth enhancement strip into the panel to enhance stimulation signal bandwidth for the touch sensor panel and to maintain relatively uniform touch sensitivity over a touch sensor panel surface, while minimizing border space needed outside the display area and maximizing the sensing element area inside a display area.
Claims 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al.(US 2017/0364194 A1) in view of Elias et al.(US 2010/0059294 A1) and further in view of HAN et al.(US 2018/0373359 A1)(herein after HAN).

Regarding claim 8, JANG as modified by Elias is not found to teach expressly the touch panel of claim 7, wherein a shape of the each sub-second electrode block in a same touch unit is square.

However, HAN teaches a display device having a touch panel, wherein a shape of the each sub-second electrode block(TSE1_1, TSE1_2, TSE1_3) in a same touch unit(TSB) is square(fig.8A).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified JANG further with the teaching of HAN to include the feature in order to simplify touch electrode design and reduce manufacturing cost.

Regarding claim 9, JANG as modified by Elias and HAN teaches the touch panel of claim 8, wherein areas of the respective sub-second electrode blocks in the same touch unit are the same(figs.4A&4C, JANG; fig.1D, Elias; fig.8A, HAN).

Examiner Note

10. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692